DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 1-15 are currently pending for examination.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sampled signal processing module for – corresponding to element 151 in Fig. 1”, “a detection signal generating module for – corresponding to element 153 in Fig. 1”, a state information output module for – corresponding to element 155 in Fig. 1”, “an alarm sounding component for – corresponding to element 90 in Fig. 1”, “a fault prompt unit for – corresponding to element 202 in Fig. 6” and “state confirmation module for - corresponding to element 201 in Fig. 6” in claims 8-10, 12, 14 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 9 recites the limitation "the occurrence of the falling edge" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 depend on claim 9. Claim 10 is indefinite because it depend on a base claim that is indefinite.

Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-3, 8 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barson (US 2015/0055786).
For claim 1, Barson discloses a state detection device of an alarm sounding component [E.g. 0012, 0014, 0029-0033, abstract], comprising: 
a detection circuit for applying a detection signal to control detection of an equivalent load capacitor of the alarm sounding component that is capacitive [E.g. 0012: If the piezo element or, the amplifier draws a very high current, then this is clearly a low impedance type of fault and can easily be detected by the local control circuits as such. If the current is lower than expected, then this could be a high impedance type of fault; however it could also be due to the very high efficiency of the amplifier, the variation in its impedance at this high frequency or due to the component variation of the particular piezo element and storage capacitor used, 0014: The overall effect of this optimising technique is to produce a preferred monitoring frequency that will reliably monitor the sounder and give the lowest possible audio output and therefore annoyance. If an open circuit type of fault is discovered, the sounder will actually be tested at its maximum volume and at a drive frequency which is consistent with the sounder's normal operation during an alarm. In this case it is a certainty that a real fault must exists, however even this will be a silent test, 0029: Microcontroller 22a now removes the calibration value ADC1 
a sampling circuit for sampling feedback information of the equivalent load capacitor of the alarm sounding component when a signal of the detection signal is applied to the alarm sounding component to obtain a sampled signal [E.g. 0025: After about a one second discharge period, as at 212, microcontroller 22a measures the monitor circuitry 30 using an analogue to digital converter connected to ADC port line 44, as at 214. This calibration reading is termed ADC1 and could be the result of a number of samples averaged together to filter noise. It should also be understood that this ADC1 value could also be checked to see if it is in an expected range, so that many other hardware faults could be determined…, 0027: After about one second, as at 108, the microcontroller 22a measures the monitor circuitry 30 using an analogue to digital converter connected to the ADC port line 44. This reading is termed ADC2, as at 110, and may be the result of a number of samples averaged together, 0029: Microcontroller 22a now removes the calibration value ADC1 from the first test measurement ADC2, giving a delta measurement to determine the load impedance of the alarm sounder. If the delta measurement is too high, as at 112, it indicates an excessively high current caused by a low impedance fault, either due to the piezoelectric transducer 34 or class-D amplifier 32 being faulty. Microcontroller 22a then reports back to the control panel 12 that a short-circuit fault exists on the alarm sounder 14i, as at 114, 0030-0033]; and 
E.g. 0029: Microcontroller 22a now removes the calibration value ADC1 from the first test measurement ADC2, giving a delta measurement to determine the load impedance of the alarm sounder. If the delta measurement is too high, as at 112, it indicates an excessively high current caused by a low impedance fault, either due to the piezoelectric transducer 34 or class-D amplifier 32 being faulty. Microcontroller 22a then reports back to the control panel 12 that a short-circuit fault exists on the alarm sounder 14i, as at 114, 0030-0033, 0012-0014, abstract].
For claim 2, Barson discloses wherein the alarm sounding component is used for a field alarm terminal of a fire alarm system [E.g. 0017: The unit 12 can communicate information and commands to and receive information from members of the plurality 14 along with smoke, fire, or intrusion detectors, without limitation as would be used in monitoring a region R and providing alarm related information to individuals in that region, 0009: a fire alarm piezo-electric sounder, 0002].
For claim 3, Barson discloses wherein the alarm sounding component is a piezoelectric buzzer [E.g. 0009: Silent monitoring, in accordance herewith can be provided for a fire alarm piezo-electric sounder that uses a class-D drive amplifier which normally produces attention tones between 500 Hz and 1 KHz. Significant higher harmonics are also normally produced through-out the audio band, and optionally, the sounder may be used to produce speech messages. The class-D amplifier uses the audio output providing piezo-electric transducer, 0020, 0024, and 0026].
E.g. 0025: After about a one second discharge period, as at 212, microcontroller 22a measures the monitor circuitry 30 using an analogue to digital converter connected to ADC port line 44, as at 214. This calibration reading is termed ADC1 and could be the result of a number of samples averaged together to filter noise. It should also be understood that this ADC1 value could also be checked to see if it is in an expected range, so that many other hardware faults could be determined…, 0027: After about one second, as at 108, the microcontroller 22a measures the monitor circuitry 30 using an analogue to digital converter connected to the ADC port line 44. This reading is termed ADC2, as at 110, and may be the result of a number of samples averaged together, 0029: Microcontroller 22a now removes the calibration value ADC1 from the first test measurement ADC2, giving a delta measurement to determine the load impedance of the alarm sounder. If the delta measurement is too high, as at 112, it indicates an excessively high current caused by a low impedance fault, either due to the piezoelectric transducer 34 or class-D amplifier 32 being faulty. Microcontroller 22a then reports back to the control panel 12 that a short-circuit fault exists on the alarm sounder 14i, as at 114, 0030-0033]; 
a detection signal generation module for generating the detection signal [E.g. 0012: If the piezo element or, the amplifier draws a very high current, then this is clearly a low impedance type of fault and can easily be detected by the local control circuits as such. If the current is lower than expected, then this could be a high impedance type of fault; however it could also be due to the very high efficiency of the amplifier, the variation in its impedance at this high frequency or due to the component variation of the particular piezo element and storage capacitor 
a state information output module for controlling the output of the state information [E.g. 0029-0033, 0021, 0009-0013].
For claim 11, Barson discloses wherein the state information comprises:
normal state information reflecting that the alarm sounding component works normally [E.g. 0031-0032, 0011-0014, Fig. 2], 
open circuit state information reflecting that the alarm sounding component is open circuited [E.g. 0014: If an open circuit type of fault is discovered, the sounder will actually be tested at its maximum volume and at a drive frequency which is consistent with the sounder's normal operation during an alarm. In this case it is a certainty that a real fault must exists, however even this will be a silent test, 0030-0032], and 
E.g. 0029: Microcontroller 22a then reports back to the control panel 12 that a short-circuit fault exists on the alarm sounder 14i]. 
For claim 12, Barson discloses a field alarm terminal comprising an alarm sounding component for raising an audio alarm signal [E.g. 0021: microcontroller 22a periodically background tests the alarm sounder 14i using a test signal when the alarm sounder is not active to determine if it is capable of giving an audio alarm when required, 0009, 0011, 0013, 0019], further comprising a state detection device of claim 1 [see claim 1 analysis].
For claim 13, Barson discloses a fire alarm system, comprising: one or more field alarm terminals [E.g. 0021: microcontroller 22a periodically background tests the alarm sounder 14i using a test signal when the alarm sounder is not active to determine if it is capable of giving an audio alarm when required, 0009, 0011, 0013, 0019] of claim 12; and a control module coupled with the field alarm terminal and receiving state information from the field alarm terminal [E.g. 0021: microcontroller 22a periodically background tests the alarm sounder 14i using a test signal when the alarm sounder is not active to determine if it is capable of giving an audio alarm when required, 0009, 0011, 0013, 0019, 0030-0034].
For claim 14, Barson discloses wherein the control module comprises: a fault prompt unit for prompting a fault condition of respective field alarm terminal based on the state information [E.g. 0012: If the piezo element or, the amplifier draws a very high current, then this is clearly a low impedance type of fault and can easily be detected by the local control circuits as such. If the current is lower than expected, then this could be a high impedance type of fault; however it could also be due to the very high efficiency of the amplifier, the variation in its impedance at this high frequency or due to the component variation of the particular piezo element and storage 
For claim 15, Barson discloses wherein the control module comprises: state confirmation module for confirming the fault condition of the alarm sounding component of the respective field alarm terminal based on the state information [E.g. 0012: If the piezo element or, the amplifier draws a very high current, then this is clearly a low impedance type of fault and can easily be detected by the local control circuits as such. If the current is lower than expected, then this could be a high impedance type of fault; however it could also be due to the very high efficiency of the amplifier, the variation in its impedance at this high frequency or due to the component variation of the particular piezo element and storage capacitor used. While all the variations could be initially calibrated out during manufacturing, it is know that component values will change with the effects of temperature and age, 0014: The overall effect of this optimising technique is to produce a preferred monitoring frequency that will reliably monitor the sounder and give the lowest possible audio output and therefore annoyance. If an open circuit type of fault is discovered, the sounder will actually be tested at its maximum volume and at a drive frequency which is consistent with the sounder's normal operation during an alarm. In this .

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Barson in view of Official Notice.
For claims 4-5, Barson fails to expressly disclose wherein the detection signal is a pulse voltage signal; and wherein a frequency of the pulse voltage signal is in a range of an order of 10 KHz to 1 MHz. 
However, examiner takes official notice that having a detection signal as a pulse voltage signal; and a frequency of the pulse voltage signal is in a range of an order of 10 KHz to 1 MHz is well-known in the art of detection signals and would have been obvious to one of ordinary . 

Allowable Subject Matter
15.	Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Itou (US 2013/0070933)
	Bedingfield (US Pat. No. 7,911,353)
	Oates (US Pat. No. 10,074,988)

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689